DETAILED ACTION
This communication represents a second Non-Final Action to that addresses deficiencies that omitted the rejections for claims 7 and 8 in the the Non-Final action dated 04/02/2021. 
Claims 2 and 11 have been previously canceled.
Claims 1, 3–10 and 12-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
 In claim 1, the Applicant claims the following as two separate inventions: 
First - a method of processing status data captured from an electronic device, that is to be sent to a remote server; and
Second - the method comprising the following operations, carried out by the remote server. 
a (single) method for processing status data captured from an electronic device, that is to be sent to a remote server…” as constructed, could reasonably be interpreted as two methods that can be done independently. The Examiner suggests that the Applicant amend the claims to either:
a) claim the first and second methods as two separate independent claims, or
b) amend the claims 1 (and 10) to clarify that the server receives the “captured status data and status data…” from the electronic device by using a wherein clause that does not explicitly separate the method operations between the electronic device and the server.
Appropriate correction is required.

Response to Arguments
Applicant Argument:
(A) On pages 6–8 of the Applicant’s Remarks, see Applicant Remarks, filed 06/21/2021, with respect to the rejection of claims 1, 9 and 10 under 35 U.S.C. § 102(a)(1) as being anticipated by Goodwin et al. (US Pat. 9,003,552) have been fully considered, but they are not persuasive.  In particular, the Applicant argues that 
Goodwin merely discloses a web page for setting privacy rules allowing or blocking the analytics data to be accessed by vendors” (REMARKS, page 8).  The Examiner respectfully disagrees.


Examiner Response: 
Applicant admitted that “Goodwin discloses a privacy management system (PMS) for a Chief Privacy Officer (CPO) or other user to use in monitoring and/or controlling in real-time the flow of data (e.g., outflow) about the user and his/her online experience, where the PMS may employ pattern recognition software to evaluate analytics data and potentially block private information from being sent within the analytics data.” Therefore, the prior art teaches a computer (user terminal), which is an electronic device, and may also include a PMS-certified verification icon and/or lock and unlock icons for display on webpages being monitored/controlled in real-time by the PMS, which is an example of capturing status data.  Therefore, the Examiner maintains the rejection.

Applicant Argument: 
(B) On page 9 of the Applicant’s Remarks, the Applicant argues that Goodwin also does not disclose a switchable "button" on the electronic device and an associated "status tag" of Applicant's claim.”  The Examiner respectfully disagrees. 

Examiner’s Response: 
Goodwin discloses a switchable button (ON<->OFF) which is clearly shown on FIG. 8B Goodwin, Further, Goodwin teaches “Taking as an example the Ensighten Manage™ product, aspects of which are described in Appendix A of U.S. Provisional Application Ser. No. 61/428,560, a webpage author may include Ensighten's code (or other similar code 510A) (e.g., a single consistent line of Javascript code) at the top of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin et al. (US Pat. 9,003,552 B2 filed 05/15/2013).
As to claim 1, Goodwin discloses:
“A method of processing status data captured from an electronic device, that is to be sent to a remote server, the electronic device comprising a button actionable to switch between at least a first state and a second state, the first and second states being associated with respective status tags in a database of the electronic device” (Goodwin, figs 8A and 8B, col. 7 line 58 – col. 8 line 3, col. 27 lines 10-13 and col. 29 lines 43; a client-browser, e.g., dashboard, enabled privacy management system (PMS) allows for the configuration of rules (corresponds to Applicant’s selected privacy level, i.e., private, shared or restricted) associated with monitoring and controlling the flow of data, e.g., outflow, to a destination resource as either blocked or allowed (corresponds to Applicant’s status data being in a first or second state); the PMS may use one or more internal databases to store information provided by users to the PMS for the purpose of protecting their private information), “the method comprising the following operations carried out by the electronic device:
capturing status data” (Goodwin, figs. 8A and 8B, col. 10 lines 15-26 and col. 29 lines 35-43; displaying privacy information and current privacy status in the privacy management system dashboard; PMS application may be accessed locally or remotely from a cloud computing environment):
“upon the capturing of the status data, checking a current state of the actionable button” (Goodwin, figs. 8A and 8B, col. 29 lines 35-43; displaying privacy information and current privacy status, i.e., blocked or allowed, in privacy management system dashboard);
“retrieving a status tag from the database based on the current state of the actionable button, the status tag being indicative of a selected privacy level for the captured status data stored on the electronic device” (Goodwin, fig. 8A, col. 7 lines 64-66 and col. 30 lines 3-30; user privacy settings for various types of information (corresponds to Applicant’s status data, i.e., first name, last name or other data that can be determined as private data) can be configured in the PMS dashboard, i.e., the check box state (corresponds to status tag being on or off), to control third party access to private information related to a user); and
“sending the captured status data associated with the retrieved status tag to the remote server” (Goodwin, col. 8 lines 31-34, col. 29 lines 4-9 and 45-48; a remote server provides scripting code that when executed, enable the PMS to manage and control the flow (e.g., outflow) of data; the PMS may refer to stored rules, or settings, i.e., privacy rules created by a user, for a particular webpage and/or user to determine what private information should be blocked from being sent to third and fourth parties); and
“the method comprising the following operations, carried out by the remote server:
upon receiving the captured status data and the associated retrieved status tag, setting privacy parameters of the captured status data based on the associated retrieved status tag, the privacy parameters comprising at least one rule to manage accessibility of the captured status data based on the retrieved status tag”
(Goodwin, figs. 8A and 8B, col. 29 lines 1-9 ; PMS dashboard 404 on a computing device associated with Ensighten's database 506, i.e., a remote computing device, that allows the creation of privacy rules (corresponds to privacy parameters) for authorizing or blocking direct access to the analytics data collected from a webpage, i.e., to allow or block particular types of collected visitor data from being sent to vendors based on a particular status associated with the visitor, the user’s terminal, or other parameter); and
“managing the accessibility of the captured status data based on the privacy parameters, wherein the remote server is configured to be accessed by a user terminal
(Goodwin, col. 8 lines 4-10, 31-34, 41-46; steps performed by a web browser application (user terminal) while interacting with a web server, (web server/web page corresponds to an electronic device), that is monitored by a privacy management system (PMS) enable the PMS to manage and control the flow (e.g., outflow) of data being sent to third parties). 

As to claim 7 Goodwin disclosed the invention of claim 1.  Goodwin further discloses:
“wherein the privacy parameters of the captured status data are configurable by a user” (Goodwin, col. 7 line 58 – col. 8 line 3; client-browser, e.g., dashboard, enabled privacy management system (PMS) allows for the configuration of rules (corresponds to Applicant’s selected privacy level, i.e., private, shared or restricted) associated with monitoring and controlling the flow of data, e.g., outflow, to a destination resource as either blocked or allowed (corresponds to Applicant’s status data being in a first or second state).

As to claim 9, claim 9 represents a non-transitory computer readable storage medium comprising computer program instructions, that when executed by a computing device, performs the operations of claim 1.  As such, claim 9 is rejected for the same reasons outlined in the rejection of claim 1 above.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Sharon et al. (US Pub. 2011/083101 A1 filed 04/07/2011).
As to claim 3, Goodwin disclosed the invention of claim 1.  Goodwin does not explicitly disclose:
“wherein the method further comprises storing, by the remote server, the captured status data in association with an identifier of the electronic device.”
However, Sharon discloses:
“wherein the method further comprises storing, by the remote server, the captured status data in association with an identifier of the electronic device” (Sharon, pars. 0058, 0060 and 0080; social networking system 100 may detect a phone number or other communication properties associated with the originating communication device, wherein the data stored in the location information database 318 may include, among others, mapping of IP addresses or phone numbers to geographic locations).


As to claim 12, claim 12 is substantively similar in scope to the invention of claim 3.  Therefore, claim 12 is rejected for the same reasons outlined in the rejection of claim 3 above.

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Sharon in further view of Kollenkark et al. (US Pub. 2011/0246572 filed 03/30/2010).
As to claim 4, Goodwin and Sharon disclosed the invention of claim 3.  Goodwin does not explicitly disclose:
“wherein managing accessibility of the captured data comprises: 
upon receiving of an access request by a third party server, said access request requesting access to the status data associated with the identifier of the electronic device, restricting the access to the status data based on the privacy parameters.”
However, Kollenkark discloses:
“wherein managing accessibility of the captured data comprises: 
(Kollenkark, pars. 0050-0051; media server system receives a request from one of the other users for access to the user's media consumption data for a selected media content item; determining if the media consumption data requested by the other user has a private or non-private sharing status. If private, the other user is not allowed access to the media consumption data for that media content item).  
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Goodwin with Kollenkark in order to make the determination of an access request for a user’s media consumption data for the requested media content is allowed to be accessed or is protected by a non-sharing status for the particular request for the media data (Kollenkark, pars. 0050-0051).
 
As to claim 5, Goodwin, Sharon and Kollenkark disclosed the invention of claim 4.  Goodwin does not explicitly disclose:
“wherein the status tags comprise at least a private mode tag and a sharing mode tag and wherein restricting the access to the status data comprises: 
enabling at least one third party server to access the captured status data or publishing the captured status data on a user timeline, if the associated status tag is the sharing mode tag, and preventing, for at least one third party server, the access to the captured status data by if the associated status tag is the private mode tag.”

“wherein the status tags comprise at least a private mode tag and a sharing mode tag and wherein restricting the access to the status data comprises: 
enabling at least one third party server to access the captured status data or publishing the captured status data on a user timeline, if the associated status tag is the sharing mode tag, and preventing, for at least one third party server, the access to the captured status data by if the associated status tag is the private mode tag (Kollenkark, pars. 0050-0051; see claim 4 rejection regarding private/non-private sharing status).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Goodwin with Kollenkark in order to make the determination of an access request for a user’s media consumption data for the requested media content is allowed to be accessed or is protected by a non-sharing status for the particular request for the media data (Kollenkark, pars. 0050-0051).

As to claim 6, Goodwin, Sharon and Kollenkark disclosed the invention of claim 5.  Goodwin does not explicitly disclose:
“wherein preventing the access to the captured status data comprises deleting the captured status data from the remote server.”
However, Sharon discloses:
“wherein preventing the access to the captured status data comprises deleting the captured status data from the remote server” (Sharon, par. 0061; administration module 322 performs various record keeping operations associated, i.e., deleting location information associated with a user upon request, and deleting outdated content items and location information, with the location information stored in the content database 330). 
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Goodwin and Sharon with Kollenkark in order to delete the content in the server as a normal design procedure if the information is not going to be used by any other system or person (Sharon, par. 0061).

As to claim 13, claim 13 is substantively similar in scope to the invention of claim 4.  Therefore, claim 13 is rejected for the same reasons outlined in the rejection of claim 4 above.

As to claim 14, claim 14 is substantively similar in scope to the invention of claim 5.  Therefore, claim 14 is rejected for the same reasons outlined in the rejection of claim 5 above.

As to claim 15, claim 15 is substantively similar in scope to the invention of claim 6.  Therefore, claim 15 is rejected for the same reasons outlined in the rejection of claim 6 above.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Ady (US Pat. 9,472,206 B2 filed 06/05/2014).
As to claim 8, Goodwin disclosed the invention of claim 1.  Goodwin does not explicitly disclose:
“wherein the captured status data of the electronic device is further stored in association with a user identifier, and wherein, upon subsequent reception of new status data from another electronic device associated with the user identifier, privacy parameters of the new status data are set based on the previously retrieved status tag.”
However Ady discloses:
“wherein the captured status data of the electronic device is further stored in association with a user identifier, and wherein, upon subsequent reception of new status data from another electronic device associated with the user identifier, privacy parameters of the new status data are set based on the previously retrieved status tag”
(Ady, fig. 5B steps 528-534, col. 6 lines 10-13 and col. 13 lines 30-46 and 54-60; always-on-privacy mode utility 122 accesses privacy settings, e.g.,  locally or remotely stored data containing privacy settings 144 and confirmation response 146, wherein the always-on-privacy mode utility makes a determination as to whether a third verification setting, e.g., based upon an identifier associated with the user device, is enabled, If so, it compares the received confirmation response in block 532 to the pre-established confirmation response for verification based the comparison).
 A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Goodwin with Ady in order to verify that the current privacy settings for a user device are enabled by 

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/OLEG KORSAK/Primary Examiner, Art Unit 2492